Citation Nr: 0415079	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  96-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1972.

The current appeal previously arose from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder.


In November 2002 the Board of Veterans' Appeals (Board), in 
pertinent part, determined that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a chronic acquired psychiatric disorder.  

Subsequently the Board, under authority then in effect, 
undertook internal development of the issue of entitlement to 
service connection for a chronic acquired psychiatric 
disorder on a de novo basis.

In July 2003 the Board remanded the case to the RO for 
initial review of additional evidence obtained as a result of 
the Board's internal development of the case, and for 
adjudicative action.

In August 2003 the RO denied entitlement to service 
connection for a chronic acquired psychiatric disorder on a 
de novo basis.

The case has been returned to the Board for further appellate 
review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows that in a May 2002 
supplemental statement of the case the RO provided the 
veteran with notice of the VCAA and this law's requirements, 
particularly VA's obligation to inform the claimant which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002).  However, such notice was provided 
subsequent to the RO's unfavorable previous determination and 
prior to the Board's November 2002 favorable determination.  
The notice itself was only marginally compliant with 
Quartuccio, supra.  

As such, absent notice of the VCAA compliant with Quartuccio, 
supra, it would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice and discussion thereof were deficient.  See e.g. 
Quartuccio, supra; Charles v. Principi, 16 Vet. App. 370 
(2002).  

Aside from the obvious procedural defect - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general or deficient VCAA notice 
will not satisfy the duty-to-notify provisions of the VCAA, 
as interpreted by the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


